Citation Nr: 0913554	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  03-26 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to the purchase of a computer pursuant to a 
program of independent living services under chapter 31 of 
Title 38 of the United States Code. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1971 to 
April 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision by the Vocational 
Rehabilitation and Employment (VR&E) Division of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the Veteran's request 
for the purchase of a computer pursuant to a program of 
independent living services under chapter 31 of Title 38 of 
the United States Code.  


FINDINGS OF FACT

1.  Due to the Veteran's severe disabilities, a vocational 
goal is not reasonably feasible and the Veteran was given an 
evaluation of independent living services by the VR&E 
Division.  

2.  The Veteran's wife is a seriously disabled Veteran, for 
whom a laptop computer and peripherals were provided by VA as 
part of her independent living services plan.  

3.  The Veteran needs a desk top computer to keep in touch 
with family that lives out of state, to keep his mind 
occupied in order to fight his depression, and for 
recreational purposes.  


CONCLUSION OF LAW

The criteria for the purchase of a computer pursuant to a 
program of independent living services under chapter 31 of 
Title 38 of the United States Code have been met.  
38 U.S.C.A. §§ 3100, 3101, 3109, 3120 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 21.1, 21.35, 21.57, 21.160 (2008); 
VAOGCPREC 34-97 (November 5, 1997).     



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  But 
this case does not involve a claim for benefits under 
38 U.S.C.A., chapter 51; rather, since the Veteran is seeking 
to reverse a decision denying an equipment purchase under 
38 U.S.C.A., chapter 31, he is not a "claimant" within the 
meaning of the VCAA statute.  See Lueras v. Principi, 18 Vet. 
App. 435, 438-439 (2004) (VCAA notice and assistance 
provisions do not apply to chapter 53 proceedings involving 
special provisions relating to benefits); Sims v. Nicholson, 
19 Vet. App. 453, 456 (2006) (VCAA does not apply to 
application for restoration of competency because it is not a 
chapter 51 claim for benefits); Barger v. Principi, 16 Vet. 
App. 132, 138 (2002) (VCAA does not apply to an application 
for a waiver of overpayment because it is not a chapter 51 
claim for benefits).  Thus, the VCAA provisions are not 
applicable to this appeal.  

II.  Equipment purchase 

The Veteran is service connected for bilateral hearing loss, 
tinnitus, and residuals of a fracture of the right tibia.  
His combined service-connected disability rating is 
30 percent.  But since February 1997, the Veteran has been 
deemed to be totally and permanently disabled with respect to 
his nonservice-connected disabilities of residuals of a left 
ear injury, hepatitis C, headaches, nerve damage near his 
left eye, blank spells, post traumatic stress disorder, 
anxiety disorder, and depression.  As a result, he is 
qualified for nonservice-connected pension.  The Veteran is 
married to a severely-disabled Veteran.  

For those Veterans for whom a vocational goal is not 
reasonably feasible due to severe disabilities, VA conducts a 
program of independent living services.  38 U.S.C.A. §§ 
3109, 3120(a).  The program includes the services needed to 
enable a Veteran to achieve maximum independence in daily 
living, including counseling, diagnostic, medical, social, 
psychological, and educational services.  38 U.S.C.A. §§ 
3100, 3101(4); 38 C.F.R. § 21.35(a).  Independence in daily 
living is defined as the ability of a Veteran, either without 
the services of others or with a reduced level of the 
services of others, to live and function within such 
Veteran's family and community.  38 U.S.C.A. § 3101(2); 
38 C.F.R. § 21.160(b).    

In July 2005, a VA Vocational and Rehabilitation Counselor 
(VRC) determined that in light of the Veteran's severe 
disabilities, a vocational goal was not reasonably feasible 
and he was given an evaluation of independent living 
services.  38 U.S.C.A. § 3109; 38 C.F.R. §§ 21.35(h)(3), 
21.57(f).  The Veteran requested some items-such as a closed 
captioning device and a cordless speaker telephone-that were 
approved and purchased for him.  September 2006 
Individualized Independent Living Plan Closure Report.  

But he also requested a computer.  He stated that he would 
like to use it to conference with his family, most of whom 
live out of state.  He indicated that talking to his family 
helps him to fight depression.  In this regard, he explained 
that he likes to keep his mind occupied and that the computer 
will help him with that.  He also enjoys downloading music 
for his wife, who is essentially bed-ridden.  September 2005 
Report of Independent Living Assessment.  

The Veteran noted that a laptop computer and various 
peripherals (including a printer) had been provided to his 
wife under her chapter 31 individualized independent living 
plan (IILP).  He explained that he had a desk and chair, so 
that he was seeking a desk top computer rather than a laptop 
computer and he noted that he and his wife could share the 
peripherals that had been purchased under her chapter 31 
IILP.  September 2005 Report of Independent Living 
Assessment.  

Although the Veteran's VRC recommended that the computer be 
purchased, the VR&E Division denied the request.  The Veteran 
was informed that he did not need a computer because he had 
access to a computer in his home.  November 2005 Decision.  
In a telephone conversation, the Veteran was told that there 
could be only one computer purchased for each household.  
November 2005 Statement by the Veteran.  Instead, an external 
hard drive was purchased to allow him extra private storage 
for his hobbies including downloading pictures, songs, and 
files of information.  Since the regulations provide that 
services must be "necessary" to carry out the Veteran's 
plan of independent living, and the Veteran had access to a 
computer in the home and the ability to leave home in order 
to use a computer elsewhere, the VR&E Division determined 
that the Veteran's independent living recreation issues were 
addressed sufficiently by providing him with an external hard 
drive to store data in his own media without having to save 
documents on the other computer in his home.  June 2006 
Statement of the Case (citing 38 C.F.R. § 21.160).  

On appeal, the Veteran has argued that the benefits to which 
he is entitled are based on his own service to his country 
and should not be denied because his wife has received 
benefits based on her independent military service.  
August 2006 Substantive Appeal; November 2005 Statement by 
the Veteran.  He also points out that his wife, who is 
confined to her bed, uses her computer often because it 
occupies her time.  November 2005 Statement by the Veteran.  

VA has the authority to purchase a computer as part of an 
eligible Veteran's program of independent living services and 
assistance under 38 U.S.C.A. § 3120.  VAOGCPREC 34-97 
(November 5, 1997).  Nothing in the statue or the regulations 
provides that if one Veteran has received equipment as a 
benefit under that Veteran's individualized independent 
living plan, that Veteran's spouse cannot receive the same 
benefit under his or her own IILP.  38 U.S.C.A. § 3100 et 
seq.; 38 C.F.R. §§ 21.1 to 21.430.  As a result, any general 
rule that VA will only provide one computer per household has 
no support in the law governing independent living services.  
For each Veteran living in a household, an independent 
determination must be made with respect to that particular 
Veteran's needs.  

Here, the issue is whether purchasing a computer is necessary 
to carry out the Veteran's individualized, independent living 
plan.  38 C.F.R. § 21.160(d)(2)(i).  The goal of the program 
to maximize the Veteran's ability, either without the 
services of others or with a reduced level of the services of 
others, to live and function within such Veteran's family and 
community.  38 U.S.C.A. § 3101(2); 38 C.F.R. § 21.160(b).  
This Veteran's ability to communicate with his family will be 
improved by providing him with a computer.  And by 
authorizing the purchase of an external hard drive, the VR&E 
Division has impliedly determined that access to a computer 
is necessary to enable a Veteran to achieve maximum 
independence in daily living.  38 U.S.C.A. §§ 3100, 3101(4); 
38 C.F.R. § 21.35(a).  Yet, because his bed-ridden wife uses 
her laptop computer most of the day, if a computer is not 
provided as part of the Veteran's individualized independent 
living plan, the Veteran will either become more dependent 
upon family (by having to await his wife's determination of 
when she is willing to let him use her computer) or will be 
forced to leave home in order to have access to a computer.  

While the record shows that the Veteran is able to drive, and 
he takes his wife to her many medical appointments, he has 
stated that he spends most of the day at home with his wife 
because he does not like to go out and he is worried about 
her health.  August 2005 Counseling Record.  Moreover, his 
medical treatment records show that after his treatments for 
hepatitis C, he regularly experiences nausea and diarrhea.  
October 2004 Ambulatory Care Note.  The Veteran, who has been 
diagnosed with PTSD, anxiety disorder, and depression, has a 
tendency to isolate himself from other people.  March 2005 
Ideal Biannual Note.  Indeed, the VR&E determined that he has 
impairments in interpersonal communication and anger 
management issues.  March 2003 Determination of Serious 
Employment Handicap.  Given these medical limitations that 
would greatly impact his ability to use a computer in public 
places and the fact that he cares for a bed-ridden spouse, 
the Board finds that providing a computer as part of his IILP 
is necessary to enable the Veteran to achieve maximum 
independence in daily living.  




ORDER

The purchase of a computer pursuant to a program of 
independent living services under chapter 31 of Title 38 of 
the United States Code is granted.   



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


